Exhibit 10.13


SECOND AMENDMENT TO
AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT
This SECOND AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”), is made as of February 22, 2017, by and among SB Financing Trust
Owner LLC, as the borrower representative (the “Borrower Representative”),
2013-A Property Holdings LLC (“2013-A Property Holdings”), 2013B Property Owner
LLC (“2013B Property Owner”), 2015B Property Owner LLC (“2015B Property Owner”),
and SBY Finance TRS LLC (“SBY Finance TRS”), THPI Acquisition Holdings LLC
(“THPI”), Provident Residential Real Estate Fund LLC (“Provident”), 2012-B
PROPERTY HOLDINGS LLC (“2012-B Property Holdings”), 2012-C PROPERTY HOLDINGS LLC
(“2012-C Property Holdings”), Desert Chill LLC (“Desert Chill”), Polar Cactus
LLC (“Polar Cactus”), Polar Cactus II LLC (“Polar Cactus II”), Polar Cactus III
LLC (“Polar Cactus III”), Resi II LLC (“Resi II”), Arctic Citrus LLC (“Arctic
Citrus”) and 2016A Property Owner LLC (“2016A Property Owner” and together with
2012-B Property Holdings, 2012-C Property Holdings, Desert Chill, Polar Cactus,
Polar Cactus II, Polar Cactus III, Resi II, THPI, Provident, 2013-A Property
Holdings, 2013B Property Owner, 2015B Property Owner, SBY Finance TRS and Arctic
Citrus, the “Borrowers”), Silver Bay Operating Partnership L.P., a Delaware
limited partnership, as the master property manager (the “Master Property
Manager”), Bank of America, National Association, as Joint Lead Arranger, as a
Lender and as agent for each Lender (in such capacity, the “Agent”), JPMorgan
Chase Bank, National Association, as Joint Lead Arranger and a Lender and each
Lender party thereto from time to time (the “Lenders”).
WHEREAS, the parties hereto have entered into that certain Amended and Restated
Revolving Credit Agreement, dated as of February 18, 2015 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrowers, the Master Property Manager, the
Borrower Representative, U.S. Bank National Association, as Calculation Agent
and as Paying Agent, the Agent and Lenders; and
WHEREAS, the Borrowers and the Borrower Representative have requested that the
Lenders amend the Credit Agreement; and
WHEREAS, the Agent and Lenders are willing to agree to amend the Credit
Agreement, subject to the terms and conditions set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1.Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings assigned to them in the Credit Agreement, as amended
hereby.





--------------------------------------------------------------------------------





2.Amendment. Section 2.8(b)(x) of the Credit Agreement is hereby amended by
replacing the phrase “on or after the Revolving Period Termination Date” with
the phrase “on or after August 18, 2017”.
3.Prepayment of Credit Facility. The parties acknowledge and agree that
notwithstanding anything in the Credit Agreement to the contrary, the Borrowers
may, upon at least five (5) Business Days’ prior written notice to the Agent and
each Lender, permanently reduce the aggregate Commitment of the Lenders to zero
so long as all Advances Outstanding (and accrued but unpaid interest thereon)
and all other outstanding Obligations are paid in full on such reduction date,
provided that the Borrower may revoke such notice and/or extend the reduction
date by not more than five (5) Business Days. Upon payment in full of all
Obligations and reduction of the aggregate Commitment of the Lenders to zero,
the Liens and security interests in favor of the Agent and the other Secured
Parties under the Credit Agreement and the other Loan Documents shall
automatically terminate and all guarantees and Loan Documents (other than with
respect to expense reimbursement, indemnity and other obligations which, by
their express terms, survive termination of the Credit Agreement) shall be
automatically released and terminated without any further action by any party.
4.Commitment. The parties acknowledge and agree that on any date of
determination from and after February 18, 2017, the aggregate Commitment of the
Lenders shall be automatically and permanently reduced to an amount equal to the
Advances Outstanding on such date.
5.Confirmations and Acknowledgements. To induce the Agent and the Lenders to
enter into this Amendment, each Borrower and the Borrower Representative does
hereby:
a.confirm that no Default or Event of Default has occurred and is continuing;
and
b.acknowledge and agree that this Amendment shall be deemed a Loan Document for
all purposes.
6.Conditions to Effectiveness. The effectiveness of this Amendment is subject to
the following conditions precedent:
a.Delivery of Documents. Each of the parties hereto shall have duly executed and
delivered, or caused to be duly executed and delivered, this Amendment.
b.Fees. The Agent and each Lender shall have received all fees required to be
paid to it on the date hereof in accordance with the letter agreement of even
date herewith among the Agent, the Lenders, the Borrower Representative and the
Borrowers.


2



--------------------------------------------------------------------------------





c.Expenses. The Borrowers shall have paid, to the extent invoiced on or before
the date hereof, to the Agent and the other Lenders all reasonable costs and
expenses of the Agent and such Lenders in connection with the preparation,
execution and delivery of this Amendment and all other related documents.
7.Effect; Relationship of Parties.
a.Except as expressly amended hereby, the Credit Agreement and each other Loan
Document shall be and remain in full force and effect as originally written, and
shall constitute the legal, valid, binding and enforceable obligations of each
Borrower, the Borrower Representative and the Master Property Manager to the
Agent and Lenders. On and after the date hereof, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
b.The relationship of the Agent and Lenders, on the one hand, and each Borrower,
on the other hand, has been and shall continue to be, at all times, that of
creditor and debtor and not as joint venturers or partners. Nothing contained in
this Amendment, any instrument, document or agreement delivered in connection
herewith or in the Credit Agreement or any of the other Loan Documents shall be
deemed or construed to create a fiduciary relationship between or among the
parties.
8.Miscellaneous. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Amendment by
facsimile or other electronic transmission shall be as effective as delivery of
a manually executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment via facsimile or electronic mail shall
also deliver a manually executed original to the Agent or its counsel, but the
failure to do so does not affect the validity, enforceability or binding effect
of this Amendment. This Amendment shall be binding upon and inure to the benefit
of the successors and permitted assigns of the parties hereto. This Amendment
and the rights and obligations of the parties hereunder shall be governed by,
and construed in accordance with the laws of the State of New York without
regard to conflict of laws principles (other than Sections 5-1401 and 5-1402 of
the New York General Obligations Law) thereof. This Amendment embodies the
entire agreement and understanding between the parties hereto with respect to
the subject matter hereof and supersedes all prior oral or written negotiations,
agreements and understandings of the parties with respect to the subject matter
hereof.
[signature page follows]


3



--------------------------------------------------------------------------------









4



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized officers as of the day and year first above written.


SB FINANCING TRUST OWNER LLC, a Delaware limited liability company, as the
Borrower Representative


By:    /S/ GRIFFIN P. WETMORE    
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance


THPI ACQUISITION HOLDINGS LLC,
PROVIDENT RESIDENTIAL REAL ESTATE FUND LLC,
2012-B PROPERTY HOLDINGS LLC,
2012-C PROPERTY HOLDINGS LLC,
DESERT CHILL LLC,
POLAR CACTUS LLC,
POLAR CACTUS II LLC,
POLAR CACTUS III LLC,
RESI II LLC,
ARCTIC CITRUS LLC,
2013-A PROPERTY HOLDINGS LLC,
2013B PROPERTY OWNER LLC,
2015B PROPERTY OWNER LLC,
SBY FINANCE TRS LLC and
2016A PROPERTY OWNER LLC,

each a Delaware limited liability company,
each as a Borrower
By:    SB Financing Trust Owner LLC,
    a Delaware limited liability company,
    Manager
By:    /S/ GRIFFIN P. WETMORE    
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance






[Signature Page to Second Amendment]

--------------------------------------------------------------------------------







SILVER BAY OPERATING PARTNERSHIP L.P., a Delaware limited partnership, as Master
Property Manager,
By:    Silver Bay Management LLC, a Delaware limited liability company, its
general partner
By:    Silver Bay Realty Trust Corp., a Maryland corporation its sole member


By:    /S/ GRIFFIN P. WETMORE
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance




[Signature Page to Second Amendment]

--------------------------------------------------------------------------------







BANK OF AMERICA, NATIONAL ASSOCIATION, as a Lender and the Agent
By:    /S/ CHARU VENKAT MANI    
Name: Charu Venkat Mani
Title: Director






[Signature Page to Second Amendment]

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A., as a Lender
By:    /S/ RAJ KOTHARI    
Name: Raj Kothari
Title: Executive Director


[Signature Page to Second Amendment]

--------------------------------------------------------------------------------







ACKNOWLEDGED AND ACCEPTED,
as of the date above first written:
SB FINANCING TRUST OWNER LLC,
a Delaware limited liability company,
as Guarantor
By: /S/ GRIFFIN P. WETMORE        
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance


SB FINANCING TRUST,
a Delaware Statutory Trust,
as Guarantor
By:
SB Financing Trust Owner LLC,
a Delaware limited liability company,
its Administrator

By: /S/ GRIFFIN P. WETMORE        
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance


SILVER BAY OPERATING PARTNERSHIP L.P.,
a Delaware limited partnership,
as Guarantor
By:
Silver Bay Management LLC,
a Delaware limited liability company,
its general partner

By:
Silver Bay Realty Trust Corp.,
a Maryland corporation
its sole member

By: /S/ GRIFFIN P. WETMORE        
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance




[Signature Page to Second Amendment]

--------------------------------------------------------------------------------





SILVER BAY REALTY TRUST CORP.,
a Maryland corporation,
as Guarantor
By: /S/ GRIFFIN P. WETMORE        
Name: Griffin P. Wetmore
Title: Executive Vice President of Finance


[Signature Page to Second Amendment]